Mb. Justice Fbanco Soto:
Appeal from an order refusing to dismiss a complaint for abandonment. Tbe record shows that between July, 1921, when tbe answer was filed, and October 11, 1923, when tbe motion to dismiss was filed, no action was taken in tbe case; but tbe plaintiff alleges that when tbe action was brought she was living in Havana; that all action bad been suspended because tbe defendants bad made propositions of . compromise;' that for that purpose she came to Porto Rico; that two or three days before tbe defendants filed their motion they bad repeated their desire to compromise tbe suit, and that she did not know that her attorney, Luis Méndez Yaz, bad retired from tbe case until she was notified of tbe motions for dismissal.
These facts justify tbe action of tbe lower court and, furthermore, its said order was not appealable.

Appeal dismissed.